Exhibit 10.1

December 18, 2017

Hemi Zucker

At the Address on File with the Company

Dear Hemi:

The letter agreement confirms your resignation as Chief Executive Officer of j2
Global, Inc. (the “Company”) and appointment as an advisor to the Company,
effective January 1, 2018 (the “Effective Date”). This letter agreement also
serves to set forth certain terms of your employment and compensation as an
advisor to the Company during 2018.

 

1. Position and Term of Employment. As of the Effective Date, your role as the
Company’s Chief Executive Officer will cease. From the Effective Date through
December 31, 2018 (the “Term”), you will be employed by the Company as an
advisor to the Company and during the Term you will report directly to the Chief
Executive Officer, and you will have the duties and responsibilities as
reasonably determined by the Board. The Company anticipates, and you agree, that
you will devote to the Company’s affairs a sufficiently substantial portion of
your time and attention as may be reasonably necessary to accomplish the
objectives of your role for the Company as mutually agreed between yourself and
the Company from time to time. Notwithstanding anything in this letter agreement
to the contrary, as an advisor to the Company, you will be an at-will employee
of the Company, and subject to Section 2(e) below, you or the Company may
terminate your role as an advisor of the Company for any reason or no reason at
any time.

 

2. Compensation and Benefits. During the Term, you will be entitled to the
following compensation and benefits:

 

  a. Base Salary. You will receive a base salary at the annual rate of $500,000.
Your base salary will be payable in installments in accordance with the regular
payroll practices of the Company.

 

  b.

Benefits/Indemnification/D&O. You will be eligible to participate in the benefit
plans and arrangements generally made available to senior executives of the
Company (other than the Company’s non-equity incentive and stock-based
compensation programs and other than the Company’s vacation policy) to the
extent you meet the eligibility requirements of such plans and you do not waive
your participation rights or coverage. Following the Effective Date, with
respect to claims relating to your service as the Company’s Chief Executive
Officer, you will remain covered under the Company’s director & officer
liability insurance policies in accordance with the terms of such policies, and
you will retain your indemnification rights under any Company indemnification
agreement, the Company by-laws or other similar indemnification rights in
accordance with the terms of such agreements, by-laws or rights. During the
Term, you will continue to



--------------------------------------------------------------------------------

  be eligible for coverage under Company-maintained director & officer liability
insurance policies and for indemnification in accordance with any
indemnification agreement, Company by-laws or other similar indemnification
rights to the extent applicable to you in your new role with the Company.

 

  c. Annual Bonus. You will not be eligible for an annual bonus in respect of
2018. Your annual bonus in respect of 2017 will be determined by the Board and
paid in the ordinary course in accordance with the Company’s senior management
non-equity incentive programs.

 

  d. Equity Awards. You will not be eligible to receive an equity (or long term
incentive) award in respect of 2018. Notwithstanding anything in your
outstanding equity award agreements to the contrary, your outstanding equity
awards will vest on December 29, 2017 as follows:

 

  i) All outstanding and unvested time-based equity awards will vest in full on
December 29, 2017. With respect to your outstanding time-based stock option
awards that vest in full in connection herewith, you will be able to exercise
such vested options until March 31, 2019, and thereafter such options will
expire and no longer be exercisable;

 

  ii) With respect to your outstanding performance-vesting restricted shares,
the stock price condition in each of your outstanding award agreements
immediately in excess of the stock price condition that was previously achieved
shall be deemed satisfied and the tranche of performance-vesting restricted
shares relating to such stock price condition will vest on December 29, 2017
(provided that if none of the stock price performance conditions were previously
achieved, then the tranche of performance-vesting restricted shares that
corresponds to the lowest stock price condition in such award agreement will
vest on December 29, 2017); and

 

  iii) Any remaining tranches of your outstanding performance-vesting restricted
shares that do not vest in accordance with (ii) above will remain eligible to
vest (by satisfying the stock price conditions set forth in each of your award
agreements) during the 36 month period following the end of your employment with
the Company. Any tranches that are unvested at the end of such 36 month period
will be forfeited for no consideration at such time.

 

  e. Severance. In the event that during the Term the Company terminates your
employment with the Company without Cause (as defined in the Company’s 2015
Stock Option Plan) or you resign your employment with the Company within 90 days
after the Company’s failure to cure a material breach of any provision of this
letter agreement after you provide notice to the Company thereof, then subject
to your execution and non-revocation of a release of claims in favor of the
Company, substantially in the form attached as Exhibit A to this letter
agreement (the “Release”), you will be entitled to the following:

 

  i) You will continue to be paid the base salary and be eligible to receive the
benefits set forth in Sections 2(a) and 2(b) (without regard to the eligibility
provisions of such benefit plans) through the remainder of the Term, provided
that if the agreement to provide benefits continuation raises any compliance
issues or impositions of penalties under the Patient Protection and Affordable
Care Act or other applicable law, then the parties agree to modify this letter
agreement so that it complies with the terms of such laws; and



--------------------------------------------------------------------------------

  ii) You will be paid your annual bonus in respect of 2017 to the extent not
paid as of the date of the termination of your role as an advisor to the
Company.

The payments described in Section 2(e)(i) and 2(e)(ii) shall commence and/or be
made as soon as practicable but in no event more than 30 days following the
expiration of any revocation period applicable to your executed release of
claims described in Section 2(e). Except as set forth in this letter agreement,
you acknowledge and agree that you are not entitled to any severance or any
other payments or benefits under any individual agreement with the Company
(including, without limitation, the employment agreement between you and the
Company dated as of March 21, 1997) or otherwise in connection with your
employment as an advisor to the Company or your termination of employment with
the Company for any reason prior to or at the end of the Term.

 

  f. Vacation. You shall be entitled to take as much vacation as you need during
the Term. This arrangement is based on mutual trust between you and the Company.
It provides you the opportunity to work or take time off as you see fit. The
Company does establish a minimum time off level and requires that you take at
least 20 days off each year. You will not accrue time-off so the Company will
not compensate unused vacation time at the end of the Term.

 

3. Release. In consideration for your continued employment with the Company and
other good and valuable consideration, you will execute on the Effective Date
the Release. All terms herein are expressly conditioned on you signing and not
revoking such Release.

 

4. Taxes. The Company may withhold from any amounts payable under this letter
agreement all federal, state, city or other taxes as the Company is required to
withhold pursuant to any applicable law, regulation or ruling. Notwithstanding
any other provision of this letter agreement, the Company will not be obligated
to guarantee any particular tax result for you with respect to any payment
provided to you hereunder, and you will be responsible for any taxes imposed on
you with respect to any such payment.

 

5. Governing Law. This letter agreement will be governed by and construed in
accordance with the laws of the State of California without reference to
principles of conflict of laws.

 

6. Complete Agreement. This letter agreement embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way.

 

7.

Successors and Assigns. This letter agreement will bind and inure to the benefit
of and be enforceable by you, the Company and their respective heirs, executors,
personal representatives, successors and assigns, except that, subject to the
following sentence, neither party may assign any rights or delegate any
obligations hereunder without the prior written consent of the other party.
Notwithstanding the foregoing, in the event that there is a successor to the
Company (whether direct or indirect and whether by



--------------------------------------------------------------------------------

  merger, acquisition, consolidation or otherwise), the Company will assign the
liabilities of the Company hereunder to such successor and you hereby consent to
the assignment by the Company of all of its rights and obligations hereunder to
any such successor to the Company.

* * *



--------------------------------------------------------------------------------

If you agree with the foregoing, please sign and return this letter, which will
become a binding agreement on our receipt.

Sincerely,

 

j2 Global, Inc. By:      

/s/ R. Scott Turicchi

  Name: R. Scott Turicchi   Title: President and CFO

 

Accepted and Agreed:

/s/ Hemi Zucker

Hemi Zucker Date: December 20, 2017



--------------------------------------------------------------------------------

EXHIBIT A:

FORM OF GENERAL RELEASE

1. This General Release (“Agreement”) is entered into by and between Nehemia
Zucker (hereafter referred to as “Employee”) and j2 Global, Inc. (hereafter
referred to as “the Company”), effective upon the expiration of the revocation
period set forth in paragraph 14 (the “Effective Date”). Employee has agreed to
definitively resolve and settle any and all claims against the Company which can
lawfully be waived, according to the following terms, and freely and voluntarily
enters into this Agreement for that purpose.

2. GENERAL RELEASE AND WAIVER OF CLAIMS:

(a) General Release. In consideration of Employee’s continued employment with
the Company and other good and valuable consideration as provided in the letter
agreement between Employee and the Company, dated as of December 20, 2017 (the
“Letter Agreement”), Employee, on behalf of Employee, Employee’s family members
and Employee’s and their heirs and successors, assigns, affiliates, attorneys
and agents, fully releases and forever discharges the Company and any of its
affiliated entities, as well as their past and present officers, directors,
management staff, employees, attorneys and agents, and the predecessors,
successors and assigns of each of the foregoing (collectively, the “Company
Releasees”) from any and all claims, demands, costs, contracts, lawsuits and
liabilities of every kind, whether in law or in equity, known or unknown,
suspected or unsuspected, which Employee ever had or now has against one or more
of the Company Releasees of any type, nature and description. The foregoing
release includes claims arising out of the execution of this Agreement or the
negotiation of this Agreement, or any purported representations or omissions
leading to this Agreement. However, nothing in this release extends to claims
Employee may have for:

(1) breach of the Company’s obligations under this Agreement or the Letter
Agreement;

(2) any right to file an administrative charge or complaint with, or testify,
assist or participate in an investigation, hearing or proceeding conducted by,
the Equal Employment Opportunity Commission, or other similar federal or state
administrative agencies, or any right described in Section 4 hereof;

(3) unemployment, workers’ compensation, state disability and/or paid family
leave insurance benefits pursuant to the terms of applicable state law;

(4) continuation of existing participation in Company-sponsored group health
benefit plans, at Employee’s full expense, under COBRA and/or under an
applicable state counterpart law;

(5) any rights to vested benefits, such as pension or retirement benefits and
stock and/or vested option shares pursuant to the written terms and conditions
of Employee’s existing stock option grants and agreements, existing as of
January 1, 2018 and as modified by the Letter Agreement;



--------------------------------------------------------------------------------

(6) indemnification rights that Employee has against any of the Company
Releasees;

(7) any rights and claims under any Company D&O insurance policy or plan;

(8) violation of any federal, state or local statutory and/or public policy
right or entitlement that, by applicable law, is not waivable; and

(9) any wrongful act or omission occurring after the date Employee signs this
Agreement.

(b) Employee’s Release Includes Employment-Related and Non-Employment Related
Claims. Employee’s general release and waiver set forth in paragraph 2(a) is
intended to cover any and all claims which Employee may have against the Company
Releasees, including but not limited to any employment-related claims such as
claims for damages arising from unlawful discrimination, harassment and
retaliation under federal, state and local laws, including Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Employee
Retirement Income Security Act of 1974, the Civil Rights Act of 1991, the Equal
Pay Act, the Fair Labor Standards Act, 42 U.S.C. §1981, the California Family
Rights Act, the California Fair Employment and Housing Act, Cal Gov. Code §§
12940, et seq., applicable provisions of the California Labor Code (including,
but not limited to, wage and hour laws set forth therein), and any amendments to
those statutes, the opinions of the U.S. Department of Labor and/or the
California Division of Labor Standards; as well as any claims in tort or
contract related to Employee’s employment relationship with the Company or the
termination of that relationship, including wrongful discharge, emotional
distress, defamation, misrepresentation, fraud, breach of contract, and
violation of public policy; and for any acts or omissions of the Company
Releasees. This release covers all potential employment-related claims and any
other potential claims held by Employee against the Company Releasees which can
lawfully be waived, other than claims related to those listed in Section 2(a)(1)
through (8) hereof; it is not limited to those claims described in this
Agreement.

(c) Knowing Waiver of Age Discrimination Claims. Employee agrees to the release
of all known and unknown claims, including expressly the waiver of any rights or
claims arising out of the Federal Age Discrimination in Employment Act, 29
U.S.C. §621, et seq. (“ADEA”), and in connection with such waiver of ADEA
claims, and as provided by the Older Worker Benefit Protection Act, Employee
understands that Employee has certain rights as provided in paragraphs 13, 14
and 15 hereof. Employee further understands that any rights or claims under the
ADEA that may arise after the date Employee executes this Agreement are not
waived.

(d) Release Includes Claims, Whether Known Or Unknown, Existing Prior to Signing
of Agreement. The general release and waiver set forth above extends to all
claims which existed before the execution of this Agreement and Employee
expressly waives all rights under Section 1542 of the California Civil Code.
That Section reads as follows:

“1542. A general release does not extend to claims which the creditor does not
know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor.”

 

2



--------------------------------------------------------------------------------

Employee understands that this means that if, after the Effective Date of this
Agreement, Employee discovers facts that are different from, or facts in
addition to, the facts that Employee now knows or believes to be true, Employee
will not be able to pursue any claims for personal relief against any Company
Releasees.

3. No Pending Claims. Employee specifically warrants and represents that
Employee has no pending complaint against the Company or any of the Company
Releasees in any state or federal court based on Employee’s employment
relationship with the Company, or on any other events occurring prior to the
execution of this Agreement.

4. Government Agency Claims Exception. Nothing in the general release and waiver
set forth above, or elsewhere in this Agreement, limits Employee’s rights under
applicable law to provide truthful information to, or prevents or prohibits
Employee from filing a claim with or participate in an investigation conducted
by, a government agency, such as the U.S. Equal Employment Opportunity
Commission, that is responsible for enforcing a law on behalf of the government.
Notwithstanding the foregoing, Employee agrees to waive Employee’s right to
recover monetary damages or any other personal relief in connection with any
charge, complaint or lawsuit filed by Employee or anyone else on Employee’s
behalf (whether involving a governmental entity or not); provided that Employee
is not agreeing to waive, and this Agreement shall not be read as requiring
Employee to waive, any right Employee may have to receive an award for
information provided to any governmental entity.

5. No Assignment. Employee warrants and represents that Employee has not
assigned or transferred to any person not a party to this Agreement any released
claim or portion thereof.

6. Confidentiality. The terms of this Agreement are confidential. The parties
will disclose the terms of this Agreement to no one other than their attorneys,
spouse (in the case of the Employee), tax advisor(s), or if required by law.

7. Non-disparagement. Employee acknowledges and agrees that Employee will not in
any way disparage the Company, or its officers, directors, management,
shareholders, employees, agents or staff which shall include, but not be limited
to, writing disparaging articles or making disparaging statements to the
Company’s customers, suppliers, employees or prospective employees. The Company
acknowledges and agrees that its executive officers and directors will not in
any way disparage the Employee, which shall include, but not be limited to,
writing disparaging articles or making disparaging statements about the
Employee.

8. Company Property and Proprietary Information. Employee acknowledges and
agrees that, Employee is bound by the attached Proprietary Information and
Invention Agreement dated March 21, 1997 (the “Proprietary Information and
Invention Agreement”) and that, as a result of Employee’s employment with the
Company, Employee has had access to the Company’s Proprietary Information (as
defined in the Proprietary Information and Invention Agreement), that Employee
will hold all Proprietary Information in strictest

 

3



--------------------------------------------------------------------------------

confidence and that Employee will not make use of such Proprietary Information
on behalf of anyone, other than in connection with Employee’s job duties. In
addition, Employee warrants and represents that Employee will return to the
Company any and all documents, files, computers, computer diskettes, cell
phones, pagers and other tangible things in Employee’s possession or under
Employee’s control which were purchased by the Company, as well as any and all
documents, files, computers, computer diskettes, cell phones, pagers and other
tangible things in Employee’s possession or under Employee’s control containing
Proprietary Information belonging to the Company or any of its affiliated
entities, or its or their clients, within five (5) business days of the
termination of Employee’s employment with the Company.

9. No Admission of Liability. Employee understands that the Company Releasees
believe that they have acted properly, and not unlawfully in any respect;
similarly, the Company understands that Employee believes that Employee has
acted properly and not unlawfully in any respect. Nothing in this Agreement is
intended to be nor will it be alleged to constitute evidence of or be an
admission by Employee or by any Company Releasee of any liability, omission, or
wrongdoing of any kind whatsoever, nor shall this Agreement be offered or
received into evidence or otherwise filed or lodged in any proceeding against
Employee or any Company Releasee, except as may be necessary to prove the terms
of this Agreement or to enforce the same.

10. Acknowledgment. Employee acknowledges that Employee is entering into this
Agreement, freely, knowingly and voluntarily, with a full understanding of its
terms.

11. Arbitration of Claims. Except as specifically identified in this Section 11,
any claimed violation of this Agreement must be submitted to binding arbitration
by a single arbitrator in accordance with the American Arbitration Association
(“AAA”) rules available on the AAA website (www.adr.org) or upon request from
the Human Resources Department (“Rules”), or a reasonably equivalent agency if
AAA is not available, with any such arbitration to be held in Los Angeles,
California. The arbitrator is to be selected by the mutual agreement of Employee
and the Company. The Company will be responsible for paying any arbitration
filing fee as well as the fees of the arbitrator and administrative fees. All
other expenses of the arbitration will be borne equally by the parties. Each
party is entitled to seek injunctive relief in a judicial forum to prevent a
material breach of the Agreement which could lead to immediate harm to that
party.

Claims not specifically covered by this Section 11 are: (i) claims for workers’
compensation benefits; (ii) claims for unemployment compensation benefits;
(iii) claims based upon any current (successor or future) stock option plans,
employee pension and/or welfare benefit plans if those plans contain some form
of a grievance, arbitration, or other procedure for the resolution of disputes
under the plan; and (iv) claims which by law are not subject to mandatory
binding pre-dispute arbitration pursuant to the Federal Arbitration Act, such as
claims under the Dodd-Frank Wall Street Reform Act.

This Agreement is governed by the Federal Arbitration Act (“FAA”), to the
fullest extent permitted by law. If for any reason the FAA is deemed
inapplicable, only then will the Agreement be governed by the procedural
requirements of the California Arbitration Act (“CAA”) Cal. Civ. Code § 1281 et
seq. Should Employee or

 

4



--------------------------------------------------------------------------------

the Company attempt to resolve any claim by any method other than arbitration
pursuant to this Section (with the exception of provisional remedies under
California Code of Civil Procedure §1281.8), the responding party will be
entitled to recover from the initiating party all damages, expenses, including
an interim award of attorney’s fees and court costs, incurred as a result of the
breach.

12. Integration and Severability. This Agreement constitutes the entire
Agreement between Employee and the Company with respect to the subject matter
hereof. Except for the agreements and benefits noted in paragraph 2(a) and
paragraph 8, this Agreement supersedes all prior or contemporaneous agreements,
representations or understandings with respect to the subject matter hereof. In
entering this Agreement, neither party has relied on any representations made by
the other, except as expressly set forth herein in writing. This Agreement may
not be changed orally and shall be construed under and governed by the laws of
the State of California, without regard for its conflict of law provisions. If
any part of this Agreement shall be determined to be illegal, invalid or
unenforceable, the remaining parts of the Agreement will not be affected thereby
and any such illegal, invalid or unenforceable part shall not be deemed to be a
part of this Agreement.

13. Opportunity to Consult with Counsel. In executing this Agreement, Employee
acknowledges that Employee has had the opportunity to consult with and be
advised by an attorney, and that pursuant to the Age Discrimination in
Employment Act of 1967 (“ADEA”), 29 U.S.C. §621 et seq., as amended by the Older
Workers Benefit Protection Act, the Company hereby advises Employee to do so.
Employee further acknowledges that Employee has executed this Agreement after
independent investigation, and without fraud, duress or undue influence.

14. 21-Day Consideration Period. Employee acknowledges that Employee has been
given up to twenty-one (21) days to consider whether to enter into this
Agreement (but Employee need not use the entire 21-day period) and that
Employee’s decision must be communicated to Patty Brunton, j2 Global, Inc., 6922
Hollywood Blvd., Hollywood, CA 90028, in writing, by the end of that period.

15. Seven-Day Revocation Period. Employee shall have up to seven (7) days from
the date immediately following the date of Employee’s execution of this
Agreement during which Employee may revoke Employee’s acceptance (the
“Revocation Period”). Any such revocation must be delivered to and received by
Patty Brunton, j2 Global, Inc., 6922 Hollywood Blvd., Hollywood, CA 90028, in
writing, within the Revocation Period. Employee hereby is advised in writing
that this Agreement shall not become effective or enforceable until the
Revocation Period has expired.

16. Paragraph Headings Not Terms of Agreement. The paragraph headings in this
Agreement are for purposes of convenience only and do not constitute binding
terms or binding interpretation of the terms of the Agreement.

17. Execution in Counterparts. This Agreement may be signed in counterparts,
each of which shall be deemed an original of one and the same agreement.

18. Section 409A. It is the intention of the parties that the provisions of this
Agreement comply with the requirements of the “short-term deferral” exception

 

5



--------------------------------------------------------------------------------

of Internal Revenue Code Section 409A (“Section 409A”) and the Treasury
Regulations thereunder. Accordingly, to the extent there is any ambiguity as to
whether one or more provisions of this Agreement would otherwise contravene the
applicable requirements or limitations of Section 409A applicable to the
“short-term deferral” exception, then those provisions shall be interpreted and
applied in a manner that does not result in a violation of the applicable
requirements or limitations of Section 409A and the Treasury Regulations
thereunder that apply to such exception. In no event may Employee, directly or
indirectly, designate the calendar year of a payment.

21. Non-solicitation. Employee agrees and covenants that for a period of twelve
(12) months following your termination of employment with the Company for any
reason, Employee will not, on behalf of Employee or any other person or entity,
solicit the services of any person who was employed by the Company on the date
of Employee’s termination of employment or at any time during the six (6) month
period prior to Employee’s termination of employment.

To indicate Employee’s agreement to the foregoing terms, Employee shall sign
this Agreement and return it to Patty Brunton, Vice President, Human Resources,
j2 Global® 6922 Hollywood Blvd. Suite 500, Los Angeles CA 90028 or via email at
Patty.Brunton@j2.com not later than 21 days following January 1, 2018.

 

6



--------------------------------------------------------------------------------

Date:                     , 2017

 

 

    NEHEMIA ZUCKER

 

Date: January 1, 2018

   

 

J2 GLOBAL, INC.

    By:      

 

      Name: Patricia Brunton       Title: Vice President, Human Resources

[Signature Page to General Release]